DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The following title is suggested:  USING A BINARY HEAP TREE

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of a mental processes without significantly more. 

In January 2019, the U.S. Patent and Trademark Office (USP TO) published revised guidance on the application of § 101. 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) ("2019 Revised Guidance").  "All USP TO personnel are, as a matter of internal agency management, expected to follow the guidance." Id. at 51; see also October 2019 Update at 1.
Under the 2019 Revised Guidance and the October 2019 Update, we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract
ideas (i.e., mathematical concepts, certain methods of organizing
human activity such as a fundamental economic practice, or mental
processes) ("Step 2A, Prong One"); and
(2) additional elements that integrate the judicial exception into a
practical application (see MPEP § 2106. 05( a)-( c ), ( e )-(h) (9th ed.
Rev. 08.2017, Jan. 2018)) ("Step 2A, Prong Two"). 
2019 Revised Guidance, 84 Fed. Reg. at 52-55.

Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look, under Step 2B, to whether the claim:
(3) adds a specific limitation beyond the judicial exception that is not "well-understood, routine, conventional" in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
2019 Revised Guidance, 84 Fed. Reg. at 52-56.

2019 Revised Guidance, Step 1
	Claims 1-19 are respectively drawn to a device, method, and non-transitory computer readable medium, thus they fall into one of the four recognized statutory classes.

2019 Revised Guidance, Step 2A Prong One
	Apart from the “memory”, “circuitry”, “host system”, “non-transitory computer readable medium”, “processor”, and “computer system”, independent claims 1, 11, and 16 recite limitations which are drawn to the abstract idea of a mental process.  See 2019 Revised Guidance, 84 Fed. Reg. at 52 (describing abstract idea groupings of mental processes, including observation, evaluation, judgment, opinion).
A claim recites a mental process when it encompasses acts people can perform using their minds or pen and paper. See, e.g., CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372-3 (Fed. Cir. 2011) (determining that a claim whose "steps can 
SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) ("Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person's mind."); see also 2019 Revised Guidance, 84 Fed. Reg. at 52 n.14 ("If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer
components, then it is still in the mental process category unless the claim cannot practically be performed in the mind.").

Claim 1 recites “A binary tree device for heapifying data elements, comprising: a memory comprising a plurality of register files for storing the data elements, the plurality of register files comprising a parent register file and a first child register file associated with the parent register file, wherein the parent register file is associated with: first interface circuitry configured for reading a first parent data element from the parent register file and receiving a first child data element and a second child data element from the first child register file; and first comparison circuitry configured for updating the parent register file and the first child register file based on the first parent data element, the first child data element, and the second child data element according to a given principle.”



Claim 16 recites “A non-transitory computer readable medium that stores a set of instructions that is executable by at least one processor of a computer system to cause the computer system to perform a method for heapifying a binary tree that comprises K nodes distributed across N node levels, the method comprising: initializing the K nodes of the binary tree with K initial data elements from a host system, wherein the N node levels comprises a first node level, a second node level that is a child level of the first node level, a third node level that is a child level of the second node level, and a fourth node level that is a child level of the third node level; and heapifying the binary tree, wherein heapifying the binary tree comprises: heapifying nodes of the first node level and the third node level in a first cycle; and heapifying nodes of the second node level in a second cycle.”


	The dependent claims do not recite limitations which would be more than an extended abstract idea from the independent claim.
	Therefore, the claims recite a mental process pursuant to Step 2A, Prong One of the guidance.

2019 Revised Guidance, Step 2A Prong Two
In determining whether the claims are "directed to" the identified abstract idea, we next consider whether the claims recite additional elements that integrate the judicial exception into a practical application.  The examiner discerns no additional element (or 
	Here, claims 1, 11, and 16 only recite a “memory”, “circuitry”, “host system”, “non-transitory computer readable medium”, “processor”, and “computer system” performing steps.  These are generic computer components which perform generic computer functions.  Notably, these two elements are the only recited elements beyond the abstract idea, but these additional elements, considered individually and in combination, do not integrate the abstract idea into a practical application when reading claims 1, 11, and 16 as a whole.
	The claimed invention does not recite additional elements that (1) improve a computer itself; (2) improve another technology or technical field; (3) implement the abstract idea in conjunction with a particular machine or manufacture that is integral to the claim; (4) transform or reduce a particular article to a different state or thing; or (5) apply or use the abstract idea in some other meaningful way beyond generally linking the abstract idea's use to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See Guidance, 84 Fed. Reg. at 55 (citing MPEP §§ 2106.05(a)­(c), (e)). 
	The dependent claims do not recite limitations which would integrate the judicial exception into a practical application from the independent claim.  Therefore, the claims do not integrate the judicial exception into a practical application pursuant to Step 2A, Prong Two of the guidance.


2019 Revised Guidance, Step 2B
	Turning to step 2 of the Alice/Mayo framework, we look to whether the claims (a) add a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, or (b) simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  2019 Revised Guidance, 84 Fed. Reg. at 56.
Considered individually or taken together as an ordered combination, the claim elements fail "to 'transform' the claimed abstract idea into a patent-eligible application."
Alice, 573 U.S. at221 (quoting Mayo, 132 S.Ct. at 1294, 1298). Beyond the abstract idea, the claims merely recite "well-understood, routine conventional activit[ies]," either by requiring conventional computer activities or routine data-gathering steps. Alice, 573 U.S. at 225 (quoting Mayo, 132 S.Ct. at 1294) (alterations in original).  For example:

Claim 1 recites “A binary tree device for heapifying data elements, comprising: a memory comprising a plurality of register files for storing the data elements, the plurality of register files comprising a parent register file and a first child register file associated with the parent register file, wherein the parent register file is associated with: first interface circuitry configured for reading a first parent data element from the parent register file and receiving a first child data element and a second child data element from the first child register file; and first comparison circuitry configured for updating the parent register file and the first child register file based on the first parent data element, the first child data element, and the second child data element according to a given principle.”

Claim 11 recites “A method for heapifying a binary tree that comprises K nodes distributed across N node levels, the method comprising: initializing the K nodes of the binary tree with K initial data elements from a host system, wherein the N node levels comprises a first node level, a second node level that is a child level of the first node level, a third node level that is a child level of the second node level, and a fourth node level that is a child level of the third node level; and heapifying the binary tree, wherein heapifying the binary tree comprises: heapifying nodes of the first node level and the third node level in a first cycle; and heapifying nodes of the second node level in a second cycle.”

Claim 16 recites “A non-transitory computer readable medium that stores a set of instructions that is executable by at least one processor of a computer system to cause the computer system to perform a method for heapifying a binary tree that comprises K nodes distributed across N node levels, the method comprising: initializing the K nodes of the binary tree with K initial data elements from a host system, wherein the N node levels comprises a first node level, a second node level that is a child level of the first node level, a third node level that is a child level of the second node level, and a fourth node level that is a child level of the third node level; and heapifying the binary tree, wherein heapifying the binary tree comprises: heapifying nodes of the first node level and the third node level in a first cycle; and heapifying nodes of the second node level in a second cycle.”


When viewed as a whole, nothing in the claims add significantly more (i.e., an inventive concept) to the abstract idea.  The claimed “memory”, “circuitry”, “host system”, “non-transitory computer readable medium”, “processor”, and “computer system” amount to no more than mere instructions to apply the abstract idea using generic computer components, which is insufficient to provide an inventive concept.  Furthermore, the examiner is unable discern anything in the claims, even when the recitations are considered in combination, that represents something more than the performance of routine, conventional functions of a generic computer. That is, claims 1-19 at issue do not require any non-conventional computer components, or even a "'non-conventional and non-generic arrangement of known, conventional pieces," but merely call for performance of the claimed operations “on a set of generic computer 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over “Heapify All The Things With Heap Sort” by Joshi (published in 2017, hereinafter “Joshi”) in view of “Heaps and Heapsort on Secondary Storage” by Fadel et al. (published in 1999, hereinafter “Fadel”).

	Regarding claim 1, Joshi teaches
A binary tree device for heapifying data elements, comprising: 
first interface circuitry configured for reading a first parent data element from the parent register file and receiving a first child data element and a second child data element from the first child register file [Joshi, page 2, “Heapify all the things!” section, first paragraph, “for the purposes of heap sort, we’ll be dealing exclusively with max heaps, where every parent node (including the root) is greater than or equal to the value of its children nodes.”].

Joshi does not explicitly teach a memory comprising a plurality of register files for storing the data elements, the plurality of register files comprising a parent register file and a first child register file associated with the parent register file, wherein the parent register file is associated with; first comparison circuitry configured for updating the parent register file and the first child register file based on the first parent data element, the first child data element, and the second child data element according to a given principle.


However, Fadel teaches
Fadel, page 348, Figure 1 illustrating the primary and secondary memory interaction for the data structure]: 
first comparison circuitry configured for updating the parent register file and the first child register file based on the first parent data element, the first child data element, and the second child data element according to a given principle [Fadel, page 348, Figure 1.  The examiner draws attention to Applicant’s specification paragraph [0055], which describes “the register file can be physically part of a node (e.g., exemplary node 200) of a binary tree or external to the node.”  Thus, register file is broadly interpreted to be a data structure comprising node values].

	Joshi and Fadel are analogous art because they are in the same field of endeavor, binary trees and heapsorting.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Joshi with the data structure teachings of Fadel to achieve the predictable result of practically implementing a heapsort function.

	Regarding claim 2, the combination of Joshi and Fadel teaches the device according to claim 1, wherein, before the updating, the first parent data element is associated with a first parent node, the first child data element is associated with a first child node, the second child data element is associated with a second child node, the Joshi, page 2, “Heapify all the things!” section, first paragraph, “for the purposes of heap sort, we’ll be dealing exclusively with max heaps, where every parent node (including the root) is greater than or equal to the value of its children nodes.”].

Regarding claim 3, the combination of Joshi and Fadel teaches the device according claim 2, wherein in updating the parent register file and the first child register file, the first comparison circuitry is further configured for: 
performing a first determination of whether the first parent data element and the first child data element satisfy a first given condition [Joshi, page 9, “1” < “7”]; 
performing a second determination of whether the first and second child data elements satisfy a second given condition [Joshi, page 9, “7” < “14”]; 
performing a third determination of whether the first parent data element and the second child data element satisfy a third given condition [Joshi, page 9, “1” < “14”]; and 
updating the parent register file and the first child register file based on the first, second, and third determinations according to the given principle [Fadel, page 348, Figure 1.  The examiner draws attention to Applicant’s specification paragraph [0055], which describes “the register file can be physically part of a node (e.g., exemplary node 200) of a binary tree or external to the node.”  Thus, register file is broadly interpreted to be a data structure comprising node values].

Regarding claim 4, the combination of Joshi and Fadel teaches the device according to claim 3, wherein 
Joshi, page 6, heap sort selection]; 
the first given condition comprises the first parent data element being less than the first child data element [Joshi, page 9, “1” < “7”]; 
the second given condition comprises the first child data element being less than the second child data element [Joshi, page 9, “7” < “14”]; 
the third given condition comprises the first parent data element being less than the second child data element [Joshi, page 9, “1” < “14”].

Regarding claim 5, the combination of Joshi and Fadel teaches the device according to claim 4, wherein when the given principle comprises selecting a minimum data element among the first parent data element, the first child data element, and the second child data element, in updating the parent register file and the first child register file, the first comparison circuitry is further configured for: 
determining whether the first child data element is the minimum data element [Joshi, page 6, “1” < “3”], and in response to the determination that the first child data element is the minimum data element, swapping the first child data element and the first parent data element between the first parent node and the first child node [Joshi, page 6, for a min heap the process would be reversed (recall page 2 “for the purposes of heap sort, we’ll be dealing exclusively with max heaps”)]; or 
this is an optional element not selected due to the recitation of “or”].

Regarding claim 6, the combination of Joshi and Fadel teaches the device according to claim 4, wherein when the given principle comprises selecting a maximum data element among the first parent data element, the first child data element, and the second child data element, in updating the non-leaf node, the first child node, and the second child node, the first comparison circuitry is further configured for: 
determining whether the first child data element is the maximum data element [Joshi, page 9, “1” < “7”], and 
in response to the determination that the first child data element is the maximum data element, swapping the first child data element and the first parent data element between the first parent node and the first child node [Joshi, page 10, transition to step 6]; or 
determining whether the second child data element is the maximum data element [Joshi, page 9, “14” < “1”], and 
in response to the determination that the second child data element is the maximum data element, swapping the second child data element and the first parent data element between the first parent node and the second child node [Joshi, page 10, transition to step 6].

Regarding claim 7, the combination of Joshi and Fadel teaches the device according to claim 1, 
wherein the plurality of register files further comprises a second child register file associated with the parent register file, the second child register file further comprises a third child data element and a fourth child data element [Fadel, page 348, Figure 1 illustrating the primary and secondary memory interaction for the data structure], 
the first interface circuitry is further configured for reading a second parent data element from the parent register file and receiving the third child data element and the fourth data element from the second child register file [Joshi, page 2, “Heapify all the things!” section, first paragraph, “for the purposes of heap sort, we’ll be dealing exclusively with max heaps, where every parent node (including the root) is greater than or equal to the value of its children nodes.”], and 
the device further comprises: second comparison circuitry configured for updating the parent register file and the second child register file based on the second parent data element, the third child data element, and the fourth child data element according to the given principle [Fadel, page 348, Figure 1.  The examiner draws attention to Applicant’s specification paragraph [0055], which describes “the register file can be physically part of a node (e.g., exemplary node 200) of a binary tree or external to the node.”  Thus, register file is broadly interpreted to be a data structure comprising node values].

Joshi, page 2, “Heapify all the things!” section, first paragraph, “for the purposes of heap sort, we’ll be dealing exclusively with max heaps, where every parent node (including the root) is greater than or equal to the value of its children nodes.”].

Regarding claim 9, the combination of Joshi and Fadel teaches the device according to claim 2, further comprising: second interface circuitry configured for receiving an initial data element from a host system for initializing the first parent node [Joshi, page 6, step 1, unsorted array data structure].

Regarding claim 10, the combination of Joshi and Fadel teaches the device according to claim 2, 
wherein the first child register file is a leaf register file [Fadel, page 348, Figure 1 illustrating the primary and secondary memory interaction for the data structure], and the leaf register file is associated with: 
third interface circuitry configured for sending the first child data element to the first interface circuitry associated with the parent register file [Joshi, page 6, steps 1 & 2, transform unsorted array data structure into a heap]; and 
Joshi, page 6, steps 1 & 2, transform unsorted array data structure into a heap].

Claims 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kasture et al. (US 2021/0294603 A1, hereinafter “Kasture”) in view of Joshi.

	Regarding claim 11, Kasture teaches
A method for heapifying a binary tree that comprises K nodes distributed across N node levels [Kasture, Figure 1], the method comprising: 
initializing the K nodes of the binary tree with K initial data elements from a host system, wherein the N node levels comprises a first node level, a second node level that is a child level of the first node level, a third node level that is a child level of the second node level, and a fourth node level that is a child level of the third node level [Kasture, Figure 1].

Kasture does not explicitly teach heapifying the binary tree, wherein heapifying the binary tree comprises: heapifying nodes of the first node level and the third node level in a first cycle; and heapifying nodes of the second node level in a second cycle.

However, Joshi teaches heapifying the binary tree, wherein heapifying the binary tree comprises: 
Joshi, page 1, heapifying levels 1 and 3]; and 
heapifying nodes of the second node level in a second cycle [Joshi, page 1, heapifying level 2].

	Kasture and Joshi are analogous art because they are in the same field of endeavor, binary trees and heapsorting.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Joshi with the expanded tree teachings of Kasture to achieve the predictable result of implementing a heapsort function in a multi-level binary tree.  See Kasture paragraphs [0027] and [0028].

	Regarding claim 12, the combination of Kasture and Joshi teaches the method according to claim 11, wherein heapifying the nodes comprises: 
receiving, among the nodes, a parent data element for a node, a first child data element for a first child node of the node, and a second child data element for a second child data of the node [Joshi, page 9 illustrations]; 
determining a maximum or minimum data element among the parent data element, the first child data element, and the second child data element [Joshi, page 9, “1” < “7” < “14”]; and 
updating the node using the determined maximum or minimum data element [Joshi, page 10, transition to step 6].

Joshi, page 6, step 1 where k = 6].

Regarding claim 14, the combination of Kasture and Joshi teaches the method according to claim 13, further comprising: 
sequentially receiving data elements from the host system [Joshi, page 6, step 1 where k = 6]; and 
determining top K data elements among the received data elements and the K initial data elements [Joshi, page 12, sorted array reveals top-k].

Regarding claim 15, the combination of Kasture and Joshi teaches the method according to claim 14, wherein 
when the binary tree is a maximum binary heap tree, the top K data elements comprises smallest K data elements among the received data elements and the K initial data elements [Joshi, page 12, illustrated array]; or 
when the binary tree is a minimum binary heap tree, the top K data elements comprises greatest K data elements among the received data elements and the K initial data elements [this is an optional element not selected due to the recitation of “or”].

Claims 16-19 recite limitations similar to those recited in claims 11-14, respectively, and are rejected for the same reasons discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Scott A. Waldron/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        03/12/2022